Citation Nr: 1106480	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  04-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a spine disability, to 
include lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1997 to 
October 2000.  The Veteran also served in the Army National Guard 
with a period of active duty training (ACDUTRA) from July 31, 
1996 to November 22, 1996 and from October 2000 to August 2003, 
with several periods of inactive duty training and ACDUTRA.  This 
matter comes to the Board of Veterans' Appeals (Board) on appeal 
from a September 2003 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
and two prior Board remands in May 2007 and November 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand 
is necessary to ensure that there is a complete record upon which 
to decide the Veteran's claim so that he is afforded every 
possible consideration.  Remand is required for proper 
development of the Veteran's service treatment records (STRs) and 
an adequate examination.

First, remand is required so that the AMC can make a formal 
determination regarding the availability of the Veteran's STRs 
and provide corresponding notice to the Veteran.  In both the May 
2007 and the November 2009 remands, the Board directed that the 
AMC annotate the claims file if it determined that further 
efforts to obtain the Veteran's STRs would be futile.  The 
Veteran is entitled to substantial compliance with a Court or 
Board remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(holding that there must be substantial compliance with the terms 
of a Court or Board remand).  Additionally, VA administrative 
procedures indicate that when a service department indicates that 
the requested records cannot be obtained, VA must prepare a 
formal finding of unavailability.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, subpart iii, Chapter 2, Section I, 
59(b), (c).  Furthermore, VA's duty to assist requires that it 
notify the Veteran if it determines that federal records are 
unavailable.  38 C.F.R. § 3.159(e) (2010).  Although some of the 
Veteran's STRs are associated with the claims file, including 
1996 National Guard records, scattered emergency room records 
from 1999, National Guard records from 2000 to 2003, and the 1997 
Report of Medical History and Report of Medical Examination, the 
majority of the STRs from the Veteran's active duty period of 
service from 1997 to 2000 are not associated with the claims 
file.  To date, the AMC has not yet made a written determination 
of the availability of the STRs.  Additionally, the AMC has not 
yet provided the Veteran notice of any such determination.  
Accordingly, remand is required.

Second, remand is required to obtain an examination that 
adequately addresses the medical and lay evidence of record.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even 
if not statutorily obligated to do so, if VA provides the veteran 
with an examination in a service connection claim, the 
examination be adequate).  The AMC obtained an April 2010 
examination and a November 2010 addendum.  After examination and 
a review of the claims file, the examiner stated that an opinion 
could not be rendered without resort to speculation because there 
were no STRs that addressed the Veteran's lumbar spine condition.  
In the addendum, the examiner confirmed that statement, noting 
that there was no "useful information" in the STRs as there was 
no back treatment, as opposed to subjective reporting of 
symptoms.  

The opinion and addendum are inadequate because they do not 
consider or address the Veteran's lay statements regarding in-
service and post-service back symptomatology, acknowledge that 
service records document two in-service back injuries, and do not 
address post-service discharge back injuries.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the 
Veteran has provided lay testimony of an in-service injury, an 
examiner cannot ignore that lay evidence and base his or her 
opinion that there is no relationship to service on the absence 
of in-service corroborating medical records); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that 
review of the claims file by an examiner does not automatically 
render an opinion persuasive, rather, the central issue is 
whether the examiner was informed of the relevant facts in 
rendering a medical opinion).  Additionally, the law does not 
require treatment during service, only symptoms.  See 38 C.F.R. 
§ 3.303(a) (2010) (stating that service connection is established 
based on review of the entire evidence of record, to include 
"all pertinent medical and lay evidence"); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay 
evidence can be competent and sufficient to establish a diagnosis 
where the layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, or 
describes symptoms that support a later diagnosis by a medical 
professional).  Moreover, the Board notes that the Veteran's STRs 
from the relevant time period are missing.

Here, in April 1999 emergency room records, the Veteran reported 
that a back injury occurred in March 1999 while lifting an 
artillery round.  Lay statements of record indicate that the 
Veteran sought pain medication at the emergency room at least 
weekly for at least 2 months after the March 1999 incident.  In 
service records from April 1999, the Veteran complained of back 
pain after a motor vehicle accident.  A back sprain was diagnosed 
and an x-ray noted a normal lumbar spine.  In May 2002 service 
records, the Veteran reported increased back pain after a yard 
work injury.  A May 2002 lumbar spine x-ray was negative, but a 
June 2002 magnetic resonance imaging (MRI) report showed L5-S1 
disc protrusion.  Private medical records from 2004 and 2005 
indicate that the Veteran reported a back injury after wrestling 
a prisoner to the ground in his job as a police officer.  A July 
2004 MRI showed L5-S1 posterocentral protrusion.  Private records 
from September 2005 indicate the Veteran reported a back injury 
lifting a box out of his squad car.  An October 2005 MRI showed 
mild central disc protrusion of L5-S1.  Last, the Veteran has 
provided competent and credible lay statements regarding an in-
service back injury and symptomatology and post-service back 
symptomatology; a back injury and back pain are capable of lay 
observation and the Veteran has provided consistent accounts of 
his injury and continuous back pain since that time, including 
prior to filing the current claim on appeal.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board 
must determine whether lay evidence is credible due to possible 
bias, conflicting statements, and the lack of contemporaneous 
medical evidence, although that alone may not bar a claim for 
service connection); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (noting that a lay witness is competent to provide 
evidence as to the visible symptoms or manifestations of a 
disease or disability).  Accordingly, remand is required for an 
adequate examination. 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the remainder of the 
Veteran's STRs from 1997 to 2000 do not exist 
and/or that further attempts to obtain them 
would be futile.  If the AMC so concludes, 
then it must make a formal finding of 
unavailability in accordance with the VA 
Adjudication Manual and provide notice to the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).  If the AMC finds otherwise, it 
must undergo additional development actions.  

2.  Then, obtain an appropriate examination, 
if possible, from a different medical 
examiner than provided the April 2010 
examination and November 2010 addendum, to 
determine the etiology of the Veteran's 
current lumbar spine disability.  The claims 
folder, including a copy of this remand, must 
be made available to the examiner.  Any 
indicated tests and studies must be 
accomplished and all clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The rationale for all 
opinions expressed must be provided.  If an 
opinion cannot be provided without resort to 
speculation, it must be noted in the 
examination report and a supporting rationale 
must be provided.  

The examiner must take a detailed history of 
the Veteran's back symptomatology, to include 
the precise symptomatology suffered after the 
1999 lifting injury, the 1999 motor vehicle 
accident, the 2002 yard work injury, the 2004 
injury incurred wrestling a prisoner to the 
ground, and the 2005 injury incurred by 
lifting a box out of his squad car.  The 
examiner must provide diagnoses for all 
lumbar spine disabilities found, including 
determining whether there is lumbar spine 
degenerative disc disease.  The examiner must 
provide an opinion, in light of the 
examination findings, the Veteran's competent 
and credible lay statements regarding in-
service and post-service injuries and 
symptomatology, and the service and post-
service medical evidence of record, whether 
each diagnosed lumbar spine disability was 
caused or aggravated by the Veteran's 
military service, to include as due to the 
in-service lifting and motor vehicle 
accidents.

Either within the opinion or in providing a 
supporting rationale, the examiner must 
address the following:  1) April 1999 STRs 
documenting a March 1999 back injury incurred 
while lifting an artillery round; 2) lay 
statements from the Veteran, his wife, and 
A.F. that indicate the Veteran sought 
treatment at the emergency room at least 
weekly for at least 2 months after the March 
1999 incident; 3) April 1999 STRs that 
document an April 1999 motor vehicle accident 
and diagnosed a back sprain; 4) an April 1999 
x-ray that noted a normal lumbar spine; 5) a 
May 2002 back injury incurred doing yard 
work; 6) a May 2002 negative lumbar spine x-
ray; 7) a June 2002 MRI showing L5-S1 disc 
protrusion; 8) a 2004 back injury wrestling a 
prisoner to the ground; 9) a July 2004 MRI 
showing L5-S1 posterocentral protrusion; 10) 
a September 2005 back injury incurred lifting 
a box out of a squad car; 11) an October 2005 
MRI that showed mild central disc protrusion 
of L5-S1; and 12) the Veteran's credible lay 
statements that he has had back pain 
continuously since his in-service back injury 
in 1999.  

3.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  Review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the AMC must 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


